United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-60567
                        Conference Calendar



MICHAEL HENRY SMITH,

                                    Plaintiff-Appellant,

versus

UNKNOWN ALVIDEREZ; BRUCE DUPONT; JEROME FORD;
UNKNOWN GIBSON; STACEY HOLLISTER; CATERICIA HOWARD;
UNKNOWN MORRIS; MARVIN ORANGE; UNKNOWN SHADRACK;
HELLEN VIVIAN; TOM L. WOOTEN; KHURSHID Z. YUSUFF,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:99-CV-114-BrS
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Michael Henry Smith, federal prisoner # 04325-003, appeals

from the district court's dismissal of his action under Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971), for failure to exhaust administrative remedies.        In a

one-page brief, Smith baldly asserts that he did exhaust his

administrative remedies, without citing any authority or portions

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60567
                                  -2-

of the record to support his contention.    Smith has inadequately

briefed this issue, and it is deemed abandoned.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP.

P. 28(a)(9).    Further, a review of the record shows that the

district court did not err in dismissing the complaint for

failure to exhaust.     See Porter v. Nussle, 534 U.S. 516, 524

(2002); 42 U.S.C. § 1997e(a).

     Smith's appeal is without arguable merit, is frivolous, and

is therefore DISMISSED.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.   This court's dismissal of the

instant appeal counts as a "strike" for purposes of 28 U.S.C.

§ 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).    Smith is CAUTIONED that if he accumulates three

strikes under 28 U.S.C. § 1915(g), he will not be able to proceed

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.